             Case 2:18-cr-00001-MCE Document 92 Filed 03/16/21 Page 1 of 2



 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2   5701 Lonetree Blvd., Suite 312
     Rocklin, California 95765
 3
     Telephone: (916) 444-6100
 4   Fax:          (916) 930-6093
     E-Mail:       tashachalfant@gmail.com
 5
 6   Attorney for Defendant
     LIONEL ORNELAS
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      2:18-CR-00001-MCE

12                               Plaintiff,         STIPULATION AND ORDER TO
13                                                  CONTINUE J&S TO JULY 8, 2021
                   v.
14
15   LIONEL ORNELAS,

16                              Defendant.
17
18
           The above matter is currently scheduled for Judgment and Sentencing on March
19
     25, 2021. The defense is requesting to continue the date to July 8, 2021.
20
           Mr. Ornelas is facing a lengthy sentence and counsel is still working through
21
     various issues with her client. Mr. Ornelas also wants to be sentenced in open court and
22
     have his family present for such. Due to the COVID pandemic, the courthouse is still
23
     closed and counsel has not personally visited Mr. Ornelas at the Sacramento Main Jail.
24
           The parties have no objections to this request. This is necessary to properly
25
     represent the defendant.
26
27
28



                                              -1-
             Case 2:18-cr-00001-MCE Document 92 Filed 03/16/21 Page 2 of 2



 1         The new date requested for Judgment and Sentencing is July 8, 2021, at 10:00
 2   a.m. All disclosure dates have previously been satisfied.
 3
 4                                                   Respectfully submitted,
 5
 6   Dated: March 12, 2021                          /s/Tasha Paris Chalfant
                                                     TASHA PARIS CHALFANT
 7                                                   Attorney for Defendant
 8                                                   LIONEL ORNELAS

 9   Dated: March 12, 2021                         /s/Tasha Paris Chalfant for
                                                     KELLI L. TAYLOR
10
                                                     Assistant United States Attorney
11                                                   Counsel for Plaintiff
12
13
                                             ORDER
14
15         IT IS SO ORDERED.
16   Dated: March 16, 2021
17
18
19
20
21
22
23
24
25
26
27
28



                                            -2-
